Wn,r, J.,
dissenting. I still adhere to the opinion of this court rendered in this case on thirteenth of December, 1869.
The lien of the furnisher of supplies attaches, to the products as-well after division thereof by tho planting partners as when they were held by them in indivisión.
The privilege springs from tho nature of the debt-; it is an accessory to the principal obligation and accompanies it without a written transfer. The note on which this suit is founded, has for its consideration the items stated in the account of Smith & Carr against the defendant, J. A. B. Williams; it represents that debt.
The witness Walden, the clerk of Smith & Carr, who took the note from the maker, swears positively that the account in evidence, “ is a statement of Williams’ account and for which the note was given, being the note sued upon.”
It matters not how the clerk of Smith. & Carr drew-the note m closing their account with the defendant, Williams, whether it was-made payable to the firm or to J. Pinckney Smith, it remains, nevertheless, as- an evidence of that debt. Whether tho name of the firm who furnished the supplies was mentioned in tho note or not, in no-manner affected the question of privilege.
The note before us evidences the debt and the privilege resulted from its character, regardless of the form of the instrument.
If the debt was for supplies furnished to make the crop which the defendant and intervenor were raising in partnership, a lien on that crop arose, it matters not in whoso name they were furnished,'or whether .credit was given to the partnership or to one of the partners only. If the debt was for supplies it is a matter of no importance in whose name they were furnished, whether in the name of Smith & Carr or in the name of J. Pinckney Smith.
. Plaintiff being- the holder of the note is presumed to be the owneiof the debt and also of the privilege accompanying it, if the consideration was for supplies to make tho cotton sequestered.
It is no defense to set up that the plaintiff is not the owner of the-note — that it evidences a debt to Smith & Carr, and not to J. Pinckney Smith, the payee. This would not concern the defendant, nor any one else, unless he had equities to plead against the party in whom *272tlie alleged ownership.is invested. It is not pretended'that there any equities to plead in bar of this demand as against Smith & Carr.
I repeat, whether the supplies furnished to make the cotton sequestered, were by Smith & Carr, or by J. Pinckney Smith, in no manner concerns the intervenor,-Mrs. Dorsey. If the debt evidenced by the note was for supplies the privilege is attached to the cotton, it matters not who owns the note, or who advanced the supplies. I think the evidence in the record shows beyond doubt that the supplies were furnished by Smith & Carr to make the crop, and that the note in suit evidences that debt which has not been paid.
I think the brief of the intervenor, in effect, admits that the supplies were furnished by Smith & Carr. In it I find the following statements: “If the court can find in the record a word of evidence to show any supplies furnished except those stated in the account current -of Williams with ‘ Smith & Garr,’ and which were furnished by Smith cO Carr, we will depart satisfied. We will do the same if the court can find in the pleadings or evidence any allegation or proof that J. Pinkney Smith has the right to assert a privilege for supplies furnished by Smith & Garr." ■
Smith declared upon a note which, on its face, shows that the consideration was “ supplies iurnished to carry on the planting of the Iliaco known as Mrs. Dorsey’s.”
The evidence shows that that note was given in settlement of the account of Smith & Carr and it evidences that debt. As the holder of the debt to Smith & Carr, J. Pinckney Smith undoubtedly had the right to assert the privilege accessory to that debt without a written transfer from its original owners.
Por these reasons and those assigned in the original opinion of this court, I feel it my duty to dissent from the opinion of the majority of the court just rendered.